Citation Nr: 0807239	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a liver disability.

2.  Entitlement to service connection for a heart valve 
disability.


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1953 
to April 1957 and from March 1963 to April 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 and January 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran and his brother testified before the undersigned 
Veterans Law Judge at a hearing in June 2005.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran does not have a liver disability that can be 
attributed to his military service.

2.  The veteran does not have a heart valve disability that 
is related to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a liver disability that is the 
result of disease or injury incurred in or aggravated by 
active military service, nor may cirrhosis of the liver be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 
(2007).

2.  The veteran does not have a heart valve disability that 
is the result of disease or injury incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2002, December 2002, August 2003, and March 2004.  (Although 
the complete notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claims, any 
timing errors have been cured in the process of the previous 
remand and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The RO also provided a statement of 
the case (SOC) and two supplemental statements of the case 
(SSOC's) reporting the results of its reviews of each issue 
and the text of the relevant portions of the VA regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical and personnel records, VA and private medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including cirrhosis of the liver, 
and endocarditis (which includes all forms of valvular heart 
disease), may be presumptively service connected if they 
become manifest to a degree of 10 percent or more within one 
year of leaving qualifying military service.  38 C.F.R. §§ 
3.307(a)(3); 3.309(a) (2007). 

Liver disability

At a June 2005 Board hearing, the veteran contended that 
while at Wheelus Field in Tripoli, Libya in 1955, he became 
very ill, and noted that he was jaundiced, his abdomen was 
extended, and he was unable to eat.  The veteran stated that 
he was then flown to Rhein-Main Air Force base in Germany, 
and wound up in a hospital in Wiesbaden Germany, where a 
German doctor told him that he had parasites in his liver and 
diagnosed him with schistosomiasis.  The veteran stated that 
the doctor treated him with arsenic and antimony, and the 
veteran noted that he was finally sent back to his squadron 
in Tripoli where he was offered a discharge but decided to 
stay.  The veteran noted that as the years passed, he 
subsequently developed cirrhosis, which he felt was the 
result of the damage done to his liver by the parasites in 
North Africa.  However, the veteran also acknowledged that he 
definitely did some heavy drinking, self-medication and other 
things that could have damaged his liver.  At the Board 
hearing, the veteran's brother testified that the Air Force 
had contacted his family to notify them that the veteran was 
in the hospital in Germany.  The veteran also noted that 
doctors told him that the parasites would have damaged his 
liver so badly that even if he had not been a drinker, he 
would have developed cirrhosis.

Initially, the Board notes that the veteran's August 1953 
entrance examination and April 1957 discharge examination, 
both note normal clinical evaluations for the abdomen and 
viscera.  The April 1957 discharge examination noted that the 
veteran was hospitalized at Lowry Air Force base for 
pneumonia in 1954 for 15 days, with no sequelae and no 
complications, and noted no other significant medical or 
surgical history since the last physical examination.  In 
addition, a December 1962 entrance examination noted a normal 
clinical evaluation for the abdomen and a discharge 
examination in April 1963, only noted a chronic severe 
anxiety reaction but contained no mention of liver problems.  
The veteran's personnel records do reveal that in November 
1954 he arrived in North Africa at Wheelus Field in Tripoli; 
and also indicate that he was stationed at Lowry Air Force 
base in Colorado from November 1953 through November 1954.  

The record contains multiple treatment reports and diagnoses 
related to the veteran's liver.  Specifically, the veteran 
has been diagnosed on multiple occasions with cirrhosis of 
the liver and chronic ascites, including:  an August 2000 
progress note from C.L., M.D. noting alcoholic liver disease; 
a September 2002 report from Norman Hospital giving an 
impression of intractable ascites secondary to alcoholic 
cirrhosis of the liver; an August 2004 entry from Muskogee 
VAMC noting a history of cirrhosis and ascites, and stating 
that the veteran was status-post Denver shunt placement; and 
a December 2004 physical from the Norman Regional Hospital 
which again gave an impression of cirrhosis with chronic 
ascites, well controlled with previous Denver shunt.

The record also contains a March 2004 letter from J.K., M.D., 
stating that he had known the veteran since 1958 and that the 
veteran had had two liver parasites while stationed with the 
Air Force in North Africa in 1955, and noted that the damage 
to his liver was probably secondary to this parasitic 
infestation, along with the alcohol and drug abuse, and 
resulted in the present liver disease.

The veteran was afforded a VA examination in May 2004, where 
he reported that in 1955, he was in Africa, and suddenly 
started getting distension of his abdomen, fever and 
sweating, and noted that he was transferred to Germany and 
admitted to the hospital where he was diagnosed with alcohol 
cirrhosis, and also with schistosomiasis and fasciola 
hepatica.  He reported that he was given arsenic for 30 days 
while in the hospital, and when he was discharged, he was 
told never to drink because his liver was damaged.  He noted 
that within a few months he was back to normal.

The examiner noted that he reviewed the veteran's service 
medical records, and that there was no mention of any 
hospitalizations for any schistosomiasis or fasciola 
hepatica.  The examiner commented that although the veteran 
was admitted, it was just for pneumonia and that on his re-
enlistment physical, he never mentioned any liver problems.  
Further, the examiner stated that after the veteran left 
service, (he was discharged due to anxiety problems), from 
1963 to 1970, he started binge drinking; however, he reported 
that he quit drinking five and a half years ago.  The veteran 
also reported that about four years ago he again started 
having ascites, and was diagnosed with refractory ascites.  
The examiner noted that the veteran had two paracenteses done 
in Mexico, and also one at Norman Hospital.  In addition to 
these treatments, in September 2002, the veteran underwent a 
laparoscopic placement of a Denver shunt, and also peritoneal 
and therapeutic paracentesis and placement of subcutaneous 
Denver shunt right through the subclavin vein.

On examination, the examiner noted a prominence at the site 
of the shunt placement, and tenderness to palpation in the 
right hypochondrium and right epigastrium, but noted that he 
could not palpate an increased liver size or any ascites on 
today's examination.  The examiner noted that his current 
evaluation was cirrhosis, and stated that according to the 
veteran and also by his history, which he gave to doctors at 
the Muskogee hospital, he reported that it was cirrhosis by 
exposure to schistosomiasis.  The examiner opined that after 
reviewing all the medical records, he did not see any 
evidence of where the veteran was admitted in Germany for 
schistosomiasis or ascites at that time.  The examiner noted 
that given the conflicting statements from the veteran 
stating that he had a history of schistosomiasis and liver 
damage secondary to that, and then also saying that he had 
alcoholic liver damage, the examiner noted that he could not 
give an opinion as to whether his liver problems were 
secondary to cirrhosis by exposure to schistosomiasis or 
alcohol consumption.

A June 2005 letter from C.E., D.O., noted that he had been 
treating the veteran for refractive ascites caused by 
cirrhosis and noted that the veteran was a heavy drinker and 
had a history that included liver parasites, which he 
contracted in North Africa in 1955.  Dr. E. noted that at 
this time the veteran was still under treatment and in a 
stable condition; however, his prognosis was poor.

A January 2006 lay statement from the veteran's cousin noted 
that he was hospitalized at Lowry Air Force base in 1953-54 
for a strep infection and pneumonia, and commented that she 
remembered this because of a serious illness report sent to 
his mother and father, and stated that a General officer in 
the Air Force contacted his parents to tell them about his 
condition.

Here, there is evidence of currently diagnosed liver 
disabilities-cirrhosis, and intractable ascites secondary to 
alcoholic cirrhosis of the liver.  The question at hand is 
whether the veteran's currently diagnosed cirrhosis is 
etiologically related to parasites he allegedly contracted 
during service, (or in any other way related to service), or 
whether his cirrhosis is the result of alcohol abuse.  In 
this case, although the veteran has a current liver 
disability, his SMRs are completely devoid of any treatment 
or complaints related to liver problems, and the veteran's 
August 1953 entrance examination and April 1957 discharge 
examination both noted normal clinical evaluations for the 
abdomen.  Moreover, the first documented liver problems, in 
the form of alcoholic cirrhosis was not until August 2000, 
over 30 years after leaving the military, when Dr. L. 
assessed the veteran with alcoholic liver disease.  

Finally, the Board finds that the greater weight of the 
evidence is against a finding of a nexus between the current 
liver disability and any in-service disease or injury, 
including any exposure to parasites while stationed in North 
Africa.  The Board is not persuaded by the March 2004 letter 
from J.K., M.D. stating that the present damage to the 
veteran's liver was probably secondary to a parasitic 
infestation from North Africa, along with alcohol and drug 
abuse.  Specifically, the Board notes that the file contains 
no evidence that the veteran in fact contracted a parasitic 
infection while stationed in North Africa.  Although the 
veteran alleged that he was transported to Germany for 
treatment and diagnosed with schistosomiasis, as noted by the 
May 2004 VA examiner, the record simply does not contain any 
evidence to support the veteran's contention that he was 
diagnosed with schistosomiasis in a hospital in Germany.  As 
such, the Board finds that Dr. K's opinion is of little 
evidentiary weight because he provided no clinical data or 
other rationale to support his opinion; it appears to be 
based solely on an unverified, self-reported history by the 
veteran regarding contracting parasites, and there is nothing 
in the record that supports his opinion.  By using the term 
"probably," without supporting rationale, Dr. K's opinion 
is too speculative to provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Additionally, he apparently did 
not review the file, which would have required him to 
consider the service records, and the absence of problems for 
years after service.

In sum, the Board finds that even though a parasitic 
infection has been mentioned by the veteran repeatedly 
throughout this appeal, and by Dr. K. in a March 2004 letter, 
and again in a June 2005 letter from C.E., D.O., there is no 
documentation in the record that the veteran contracted liver 
parasites from North Africa.  As such, the evidence left for 
the Board to consider is the documentation throughout the 
record that the veteran was a heavy drinker, including the 
veteran's admission that he once drank heavily, and the May 
2004 examiner's statement that he began binge drinking after 
he was discharged from the military.  

The Board notes in passing that even assuming the veteran 
began to drink heavily during service, as opposed to after 
discharge, 38 C.F.R. § 3.301(a) states that direct service 
connection cannot be granted for a disability that is the 
result of the veteran's own willful misconduct, or for claims 
filed after October 31, 1990, the result of the claimant's 
own abuse of alcohol or drugs.  Therefore, the veteran would 
not be able to obtain service connection for cirrhosis of the 
liver if his disability was due to alcohol abuse during 
service because his claim was filed in October 2002, and by 
his own admission, he stated that he drank heavily and used 
drugs which could have led to his liver disability.   

As such, the Board finds that service connection for a liver 
disability is not warranted, because although there is 
evidence of a current liver disability, the service medical 
records contain no indication of diagnoses or treatment for a 
liver disease, or of treatment for any problem that may have 
led to liver disease.  Given the absence of any notation of a 
problem during service, at separation, or for many years 
thereafter, the Board finds that the greater weight of the 
evidence is against the claim.  

Further, regarding presumptive service connection, there is 
no indication that the veteran's cirrhosis of the liver 
manifested itself to a degree of 10 percent or more within 
one year of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2007). 

Heart valve disorder

In a December 2004 statement and a June 2005 Board hearing, 
the veteran contended that his heart valve disability was the 
result of a 1953 hospitalization at Lowry Air Force Base for 
pneumonia following a streptococcal infection, and also the 
result of treatment for periodontal disease in 1953 at Lowry 
Air Force base.  The veteran noted that he had an ultra sound 
done at Muskogee VAMC which showed that he had a damaged 
tricuspid valve, even though he was told before that it was 
his mitral valve.  The veteran stated that his damaged heart 
valve is service-related because his treatment for pneumonia 
and periodontal disease in 1953 during service, were the only 
times he ever had a chance to have it damaged.

Initially, the Board notes that the veteran's August 1953 
entrance examination and April 1957 discharge examination, 
both note normal clinical evaluations for the heart, and the 
service medical records do not mention complaints or 
treatment for mitral valve prolapse.  However, the April 1957 
discharge examination noted that the veteran was hospitalized 
at Lowry Air Force base for pneumonia in 1954 for 15 days, 
but noted no other significant medical or surgical history 
since the last physical examination.  In addition, a December 
1962 entrance examination noted a normal clinical evaluation 
for the heart and a discharge examination on April 1963, only 
noted a chronic severe anxiety reaction but contained no 
mention of heart problems.

In May 2007 a physician reviewed the veteran's claims file in 
order to offer an opinion regarding the etiology of his heart 
valve disease.  The examiner commented that he had reviewed 
the record and noted that there was a letter from the veteran 
stating that while he was stationed at Lowry Air Force base, 
he was hospitalized for a serious streptococcal infection and 
pneumonia and during this period he was also treated for 
serious periodontal disease.  It was noted that the veteran's 
primary contention was that these disabilities caused him to 
have a prolapsed mitral valve.  The examiner noted that he 
had reviewed the veteran's file and found several instances 
where doctors had written that the veteran had a history of 
mitral valve prolapse as per veteran's history, but 
significantly, the examiner reported that there were never 
any documented findings of mitral valve prolapse either on an 
echocardiogram or by listening to his heart.  Specifically, 
there was no evidence of any murmurs.  

In fact, the examiner noted that the veteran had an 
echocardiogram done on his heart in July 2004 and the 
impression on that echocardiogram was nonspecific thickening 
of the mitral valve leaflet with mild restriction of motility 
but no evidence of diastolic gradient and no evidence of 
prolapse; and noted a thickening of the chordae with 
calcification of the mitral annulus.  The examiner noted that 
the file also contained an August 2004 follow up consultation 
after the July 2004 echocardiogram, where the physician noted 
that the echo was unremarkable, and really did not show any 
evidence of growth, mitral valve prolapse, or any other 
significant mitral valve disease or any other valve disease.  
The examiner opined that based on the July 2004 
echocardiogram, and August 2004 follow-up, in addition to a 
review of the entire file, there was only a questionable 
diagnosis of mitral valve prolapse.  However, the examiner 
opined that assuming the veteran did have mitral valve 
prolapse, it would not be secondary to his streptococcal 
infection or his periodontal disease.

The examiner also noted that there was no evidence that the 
veteran ever had rheumatic heart disease, which would have 
been consistent with the veteran's history of streptococcal 
pneumonia while in service.  However, considering that the 
veteran never had any rheumatic heart disease, and that there 
was no diagnosis of any rheumatic heart valve involvement, 
the examiner opined that there was no evidence that the 
veteran's streptococcal pneumonia or periodontal disease led 
to any of his heart valve problems.

In support of his conclusion that the veteran's mitral valve 
prolapse was not related to the veteran's streptococcal 
pneumonia or periodontal disease, the examiner considered the 
causes of mitral valve prolapse.  Specifically, he noted four 
primary types of mitral valve prolapse (MVP) including:  an 
idiopathic valvular abnormality; a familial type of MVP that 
can be inherited; and a third type which is secondary mitral 
valve prolapse and characterized by myxomatous degeneration 
of the mitral valve leaflets in the context of recognizable 
connective tissue disorder.  The last one is functional 
mitral valve prolapse of anatomically normal mitral valve 
leaflets which can occur if there is a papillary muscle 
dysfunction due to myocardial ischemia or dilated mitral 
annulus secondary to dilated cardiomyopathy and a left 
ventricular cavity that is too small to accommodate the 
mitral valve.  The examiner noted that this condition is 
frequently observed in patients with hypertrophic 
cardiomyopathy or in patients with decreased blood volume due 
to anorexia nervosa or secundum atrial septal defect.  

After reviewing the causes of mitral valve prolapse, the 
examiner concluded that there was no evidence that 
streptococcal infection or periodontal disease or treatment 
in any way leads to mitral valve prolapse.  In summary, the 
examiner opined that based on a review of the two major sites 
for internal medicine to determine all the causes of mitral 
valve prolapse, it was his opinion that it was less likely 
than not that the veteran's heart valve pathology was related 
to any incident of the veteran's period of service, including 
pneumonia or periodontal disease, again noting that there is 
actually no evidence that the veteran in fact had mitral 
valve prolapse as per the July 2004 echo cardiogram.

Regarding a diagnosis of mitral valve prolapse, the Board 
notes that the file also contains a December 1993 notation by 
C.E., D.O. assessing the veteran with mitral valve prolapse; 
however, a May 1995 echocardiogram which was conducted in 
part to evaluate for mitral valve prolapse, revealed no 
evidence of MVP.  In addition, a February 2004 progress note 
from M.S., M.D., stating that the veteran had a history of 
mitral valve prolapse, however, Dr. S. did not specifically 
diagnose or assess the veteran with MVP; instead, he 
diagnosed the veteran with superior vena cava syndrome.  
Records from the Muskogee VAMC also document a past medical 
history of mitral valve disorder, but again, no current heart 
valve disorder diagnosis was given.

Despite the lack of a specific diagnosis of mitral valve 
prolapse, the Board notes that the file contains other 
diagnosis and treatment for heart related problems.  
Specifically, a November 1995 status entry from G.G., M.D. of 
Norman Hospital diagnosed the veteran with coronary heart 
disease, and a May 2002 x-ray noted that there was some 
calcification along the anterior aspect of the heart and at 
the apex consistent with pericardial calcification.

Here, it is questionable whether or not there is even 
evidence of a current disability involving a heart valve.  
Specifically, as noted by the May 2004 VA examiner, the July 
2004 echocardiogram was unremarkable, and did not show any 
evidence of growth, mitral valve prolapse, or any other 
significant mitral valve disease or any other valve disease.  
Further, even assuming that the veteran currently suffers 
from a heart valve disability, the SMRs are completely devoid 
of any treatment or complaints related to the heart, and the 
veteran's August 1953, and December 1962 entrance 
examinations revealed a normal clinical evaluation for the 
heart, as did the April 1957 discharge examination.  
Moreover, the first documented notation referencing a heart 
valve disorder was not until December 1993, over 30 years 
after leaving the military, when Dr. E. assessed the veteran 
with mitral valve prolapse.  Additionally, the Board notes 
that although Dr. E. made this assessment, there is no 
indication in the record that it was based on echocardiogram 
results.  In fact, a May 1995 echocardiogram, revealed no 
evidence of mitral valve prolapse.  

Lastly, there is no medical evidence of record establishing a 
nexus between any heart valve disability and his time spent 
in the military, including in-service pneumonia or 
periodontal disease.  In fact, as noted above, the May 2007 
examiner specifically opined that it was less likely than not 
that the veteran's heart valve pathology was related to any 
incident of his period of service, including treatment for 
pneumonia and periodontal disease; and again commented that 
there was no actual evidence that the veteran in fact had 
mitral valve prolapse, as per the July 2004 echocardiogram.  
In support of his conclusion, the examiner explained that the 
veteran was never diagnosed with rheumatic heart disease, or 
any rheumatic heart valve involvement, which would have been 
consistent with the veteran's history of streptococcal 
pneumonia.  In addition, the examiner referenced the causes 
of mitral valve prolapse and the four primary types, and 
concluded that there was no evidence that streptococcal 
pneumonia or periodontal disease in any way led to mitral 
valve prolapse.  Based on the above analysis, the Board finds 
that service connection for a heart valve disability is 
denied.

Further, regarding presumptive service connection, there is 
no indication that any valve disease manifested itself to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2007). 

The veteran nevertheless contends that his current heart 
valve and liver disabilities originated during his period of 
active military service.  However, while the veteran is 
competent as a layperson to describe the symptoms he 
experiences, he is not competent to provide a medical opinion 
as to their etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1)).  Consequently, the 
veteran's own assertions as to the etiology of his 
disabilities have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current liver and heart valve disabilities are not 
traceable to an injury or disease incurred in or aggravated 
during active military service.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a liver disability is 
denied.

Entitlement to service connection for a heart valve 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


